Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the claims filed 4/21/2020.  Applicant has amended claims 1, 8, 11, 18 and 20, and cancelled claims 2-4, 7, 12-14 and 17.  Accordingly, claims 1, 5-6, 8-11, 15-16 and 18-24 are pending for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 8-11, 15-16 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 5-6, 8-11, 15-16 and 18-24 are directed to the abstract idea of receiving request to enable a disabled account for use in transaction, associating transaction rules with payment account, transmit authorization response approving transaction in response to received request, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1, 11 and 20 recite, in part, a system/method/medium, for performing the steps of determine that a payment account has been disabled because of fraud or potential fraud on the account; provide, based on a determination that the payment account is disabled for fraud or potential fraud, instructions for enabling the user associated with the user device to request to temporarily enable the payment account for use in a transaction; receive a request based on user’s selection to temporarily enable the user's payment account to use of the payment account in a transaction, the request including user location data; generate a temporary transaction rule, the temporary transactional rule defining a duration of time and a   As such, the description in claims 1, 11 and 20 of receiving request to enable a disabled account for use in transaction, associating transaction rules with payment account, transmit authorization response approving transaction in response to received request is an abstract idea.  Claims 5-6, 8-10, 15-16, 18-19 and 21-24 are dependent on claims 1, 11 and 20 and include all the limitations of claims 1, 11 and 20.  Therefore, Claims 5-6, 8-10, 15-16, 18-19 and 21-24 recite the same abstract idea of “receiving request to enable a disabled account for use in transaction, associating transaction rules with payment account, transmit authorization response approving transaction in response to received request”.  The limitations recited in the depending claims (For example, the specific type of rules, window of time and indicators used and the disabling, initiating, receiving, overriding, providing, sending, associating and comparing steps and the specific type of characteristic used) are further details of the abstract idea and not significantly more.  The concept described in claims 1, 5-6, 8-11, 15-16 and 18-24 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 1, 5-6, 8-11, 15-16 and 18-24 of receiving request to enable a disabled account for use in transaction, associating transaction rules with payment account, transmit authorization response approving transaction in response to received request is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using devices, application interface, display and processors to perform the determining, providing, displaying, receiving request “based on selection of selection mechanism”, generating, associating, receiving data from “location 


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite additional limitation of using devices, application interface, display and processors to perform the determining, providing, displaying, receiving request “based on selection of selection mechanism”, generating, associating, receiving data from “location system”, determining and transmitting steps amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Various court decisions have identified similar elements as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  Even though the claims recite a “selection mechanism” for making selection, the claims are not focused on any specific improvement- a particular selection technique- in how computers could carry out one of their basic functions of selecting data.  Accordingly to the Specification (see at least paragraph 0131), the “selection mechanism” may include any method for capturing user interaction and the examples provided (buttons, check boxes, radial, text boxes, text areas, input boxes) are selection mechanisms already known. In addition, there is no detail in the claims regarding the “geolocation system” that indicates that there is any improvement in the existing location technology.  According to the Specification, this “geolocation system” can be cellular triangulation, short-range or near-field wireless communications, BLUETOOTH, GPS or other known system.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements 

Claims 1, 5-6, 8-11, 15-16 and 18-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search, therefore no 102/103 rejections is provided.

	Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: Bishop et al. (US 2009/0265250 A1).

Response to Arguments
Applicant's arguments filed 4/21/2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims are statutory under 35 U.S.C. 101 because 1) the claims improve the system by receive data based on user’s selection of “selection mechanism 2) the location data is from “geolocation system” of the user device 3) applicant’s claims address balancing risks associated with transaction by using information to generate rule 4) the claims solve the problem of not able to provide temporary transaction rules which represents technology-based solution.  The Examiner disagrees.  In response to applicant’s argument that the claims improves the system by receiving data based on “selection mechanism”, it is noted that the claims are not focused on any specific improvement- a particular selection technique- in how computers could carry out one of their basic functions of selecting data.  Accordingly to the Specification (see at least paragraph 0131), the “selection mechanism” may include any method for capturing user interaction and the examples provided (buttons, check boxes, radial, text boxes, text areas, input boxes) are selection mechanisms already known.  There is no indication in the claims that there is any improvement to the functioning of computer or any other technology field.  Generally linking the user of judicial exception to a particular technological environment or field of use is not indicative of integration into practical application.  In response to applicant’s argument that the location data is from “geolocation system”, it is noted that there is no detail in the claims regarding this “geolocation system” that indicates that there is any improvement in the existing location technology.  According to the Specification, this 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573.  The examiner can normally be reached on Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHIA-YI LIU/Primary Examiner, Art Unit 3695